----.........--................_._..___ __..________.-,--_ _ _ _ _ _ _ _ _-+_ _ _ _ _ _ _ _ _ _- - l J l ' - 4 - - - - - - - - -
            ..!                  Case 7:16-cv-04523-CM Document 10 Filed 12/30/19 Page 1 of 7 '



                       ...
                                                                               I


                                                UNITED STATES DI TRICT COURT

                                               SOUTHERN DISTRIC: OF NEW YORK



                  PLUTARCO ANGULO-AGUIRE,
                              Petitioner,


                  v.                                                                   CASE



                  UNITED STATES OF AMERICA,                                            EVIDEN'I'..IARY HEARING REQpESTED
                              Respondent.                                                       ~h~
                                                                                                                                                                I
                                                                                                                                                                l
                                                                                               .'.'1 ,._               'l:::i:'.'.   ft,,,.,,,,.,,:;,;        :\



                                          MOTION FOR RECONSID :RATiof PU
                                                                               i              .,,/   t;Jf1,:;~/)1~i•:.~
                                                                                                       ls__-t:t~l:1_
                                                                                                                           ' .' ";, ,...
                                                                                                                     i ---=~~.;··,::~i~;·.
                                                                                                                                     1
                                                                                                                                     ~1l]fV7~,

                                        TO RULE 59 ( e) OF THE IFED,{~AL /
                                                               '1        11  .r  )      ·,i
                                                                                    < ··,•     --...
                                                                                                      ~iE$..\9.~
                                                                                                   l(Q/\f/c/lLlr,
                                                                                                                        1~- J J,1•. ,..,
                                                                                                                                                                       f   .,                          j~.:
                                                                                                                                                                                                     ;~:     i
                                                                        ! -· -· ·'1 i ;·: , .        -..__              :        l__ , .• h                                                          ,.,,
                                                     CIVIL PRO EDURE '---, ·::-••,.. , ~ ~- J'· t.t I'•~~.............. ;            4.-1.._,1                                                      ,~;i:,
                                                                               \                               ••• l           i..,l_:j).                J..~:;-+...                            :: . '
                                                                               '                                        '··<,.:~·::-_.~,<'.~:-:.:f<'-2: ;            i~-----~--                /;?

                             COMES NOW' Petitioner, Plutarco Angulo-Aguire' p'ro se
                                                                               I                                                                  ..             ;_
                                                                                                                                                                      l~f
                                                                                                                                                         ,'•i:t~~;&&~ nr
                  fully requesting that this Honorabli Court reconsider it's opde'r·                                                                                                    1,,5{:;;;
                                                                                                                                                                                  ... ,..
                                                                               :                                                                                 j
                  entered on December 10, 2019, denyi g relief requested unde! j Title
                                                                               1




                  28 U.S. C. §2255.          The Petitioner br · ngs such request pursuan~ to
                                                                               1


I
    "':'-
                  Rule 59(e) of the Federal Rules of                           'i vi 1 Procedure ("Fed. R. Ci v. P) •

                  In this court's December 10, 2019,                           irder, this court found that
                                                                                                                                                                 I
                                                                                                                                                                 '
                  Hobbs Act Robbery under Title 18 U. :• C. §1951 (a) categorical~y
                                                                               '                                                                               • I
                                                                               I                                                                              ·I
                  qualifies as a ''crime of violence"                          :nder the elements clause: of
                                                                                   i                                                                             '
                                                                                   I
                  18 U.S.C. §924(c)(3)(A). see United States v. Hill, · 890 F.3d 51
                                                                                                                                                                 !
, ,. I/
                                                                                      Ill.,-.
                       Case 7:16-cv-04523-CM DocumentJi10 Filed 12/30/19 Page 2 of 7 i
                                                                                           I
                                                          Ii
                                                          !'


             .-•

                                                                                           I

                   In Hill, the court explained, "u~ing the so-called 'cateiory
                                                                                           i
          approach', 18 U.S.C. §1951(b)(1)'s rbquirement that the defetdant
                                                          i                                i
          commit.robbery by means of 'actual            Jk      threatened force, viol~nce,
          or fear of injury' qualifies the off~nse as one which has 'ai an
          element the use, attempted use, or t~reatened use of physicai
                                                          1                                '
          force· against the person or property\! of another.'" Hill, 890 i F. 3d
                                                          i'                --             '
                                                                                           1

          at 57-60, citing 18 U.S.C. §924(c)( j)(A).                That is not so, w}!iere
                                                          I
          the court failed to examine each el ; en t of §1951(b)(1) ind~tendently.
          see United States v.· Chea,         2019                    LEXIS 177651 (N;~. Cal.
                                                                                           I


          Oct. 2, 2019)(holding that in condu                      a categorical appro,ch, the
          "fear of injury, immediate or futur                     his person or propefty"
                                                                                           '
          provision of §1951(b)(1) is not a"                       of violence" as deffned in
          §924(C)(3)(A)).
                                                          /                                i
                   In Johnson v. United States,        5]19 U.S. 133 (2010), the Smpreme
          Court defined "violent felony" aS a ~rime which requires the/ use of
          "violent force-that is, force capab Je of causing physical patn or
          injury to another person.          Johnson, 1559 U.S. at 140.         The Petitioner
          asserts that the element of iobbery-~ithin §1951(b)(1) does ;hot fall
                                                           Ii                              I
                                                           .                               '

          qnder "violent felony" definition a             l outlined    in Johnson.   TJi,.at is
                                                           !
                                                           !
          because, Subsection (b)(l) "of §1951 refines "robbery as                follrs:
                                                                                       •   I
                                                                                           I




                       The term 'robbery I means th~! unlawful taking or                   ,
                                                          !
                       obtaining of person propert from the person or                  -i

                       in the presence of another, ~gainst his will, by
                       means of actual or threaten~ force, or violence,
                       or fear of in ·ur   immediat , or future, to his
                                                     I
                       person or property, or prop ~ty in his custody
                                                           !


                                                            \
                                                     -2- i!




                                                                                        'i
                                                                                       . . - ---- -- - :t~.
•'             Case 7:16-cv-04523-CM ~ocumeni                          Filed 12/30/19 · Page 3 of 7'
                                                 I
                                                 I'




               or possession, or the pers nor property of a rela-!
               tive or member of his fami  or of anyone in his
               company at the time of the \taking or obtaining.
                                                      !
          The elements clause of §924(c) 3) define a "crime of violence"
                                                      1


                                                                                                        .!
     as an offense that is a felony and "has as an element the u~e,
                                                      i
     attempted use, or threatened use of\ physical force against; the
                                                      I                                                   '

     person or property of another." 18               ~.s.c.               §924(c)(3)(A).              Because
     the term "robbery" as defined in §1951(b)(1), is broad enough to
                                                      I                                                  .I
                                                          1
     cover the conduct of "obtaining" pe sonal property by "fear!or
                                        i                        :
     injury, immediate or future, to      persons or property.'' iSuch

     offense falls outside the definitio: of a "crime of violenc9 11 as
                                                          1

     held in Johnson, see e.g., United S ates v. Chea, 2019 U.S. \Dist.

     LEX IS 1 7 7651 , ( N. D• Ca 1. Oct . 2 , 201
                    .
                                                          t).
                                                          !
                                                                                                              l

          In conducting a categorical apptoach, the Chea court foujnd that
     Hobbs Act robbery under 1951(a) was\not a '-'crime of violence!" because
                                                                                                              !
     the term, "fear of injury, immediat                              or future, to ones pers]on or
     property," does not require the use or threat of violent phy!sical
     force as required by Johnson.           Id., citing Ratziaf v. Unite1\ States,

     510- U.S. 135, 140-41 (1994)("Judges \\should hesitate ... to trerit
     statutory terms [as surplusage] in ~ny setting, and resistai~e should
     be heightened when the words decrib4 an element of a crimina~
     offense"); Duncan v. Walker, 533 U.                      1
                                                                  •    167, 174 (2001)("It i~\our

     duty to give effect, if possible to \every clause and word of: a
     statute").     Thus, if Cong_ress had i                                 for "fear of injury,
                                                                                                                  I

                                              -3-
                                 ----------------
,.                                                                                         '
             Case 7:16-cv-04523-CM Documen 10 Filed 12/30/19 Page 4 of 71




                                                                                           I
     immediate or future" in §1951(b)(1)!, to mean "fear of violemce or
                                            l                                              I
                                            !                                                  i
     violent force", it could have said ~o expressly.                         It did noi and no
                                            !                                                  j
     court can interpret such to mean sol at this time.                                        i
                                            i                                          :       l
         Further, §1951(a) cannot be sai; to state a "via.lent fe~ony" as
     defined by Johnson.    Where nothing Ln the plain language of §1951(b)
     (1) suggest that the "property" tha~ the victim fears could.be injured
                                                                                                   I
                                               I!                                                  \
     needs· to be in the victim's physica, custody or possession,' _or even
     proximity at the time the Hobbs Acfjrobbery is committed.                             ~his is
     an very important factor to be cons dered, because such pre~mpts
                                                    ';                                             '

     any argument that the fear of injur                         to property necessaril~ involves
     fear of injury to the victim (or an,ther person) by virtue o~ the
     property's proximity to the victim Ir another person.                         Uniter States
                                                                                           .i
     v~ Camp, 903 F.3d 594, 602 (6th cir                         2018)(noting that Hobbs: Act
                                                                                                       I

     robbery can be committed by "threat                 I
                                                                 to property alone" and that
                                                         I
     such threats "Whether' immediate or                     uture-do not necessarily\ create          l


     a danger to the person"); United St tes v. Bowen, No. 17-101~,_F.3d
     _2019, WL 4146452, at ~(8 (10th cir.! Sept. 3, 2019)(holding ~hat
     crimes agaibst property are not                                of violence" as defited
     under Johnson).   As a result, Hobbs                           robbery is not a "crtme of
                                                                                                   '1
     violence" under §924(c)(3)(A).                                                                        I
                                                                                                           ',
                                                                                                           I



         Finally, Petitioner asserts that because Hobbs Act robbeiy under
                                                                                                            I

     §1951(a) is so ambiguous, this courtrshould conclude that th. rule
                                                             '                                              I



     of linity will preclude such offenseibe considered as a "cri~e of
     violence" under the elements clause • f §924(c)(3).                        Chea, at \n.18


                                         -4-
--=--.. . . ~-J-.__....l.--------1L---------~--lf-----------__u~---- -·- -- -----
                Case 7:16-cv-04523-CM Documen ! 10 Filed 12/30/19 Page 5 of

                                                                                  , l'

                                                 I                                   j
                                                 1
        (finding that the rule of leni ty r quires all ambiguity in Jl. 951 (a)
                                                                                     I
        to be construed in Chea's favor) c"ting United States v. Ed!ing,
                                                 i                                '!

        895 F.3d 1153, 1158 (9th cir. 2018)(("The rule of lenity 'i~~tructs
        that, where a statute is ambiguous       ,i courts     should not intettpret
                                                 !                                   l
                                                 I                                   I
        the statute so as to increase the        ~nalty
                                                 I
                                                        that it places on:the
                                                                         .

        defendant").
                                                 !                                II
            Thus, the Petitioner asserts t Ibt reconsideration shoul4. be
        granted, so that a categorical app;~ach could be applied to\determine
        whether "robbery" as defined in §19~1(b)(1), constitutes a 'rcrime of
                                                     '
                                                     I

        violence" under the elements clausel of §924(c)(3)(A), for the
                                                                                         I


        reasons stated above.     As an additt~onal matter, this court !should
        find that reconsideration
        whether the "fear of injury, immedi te or furture" provisiotj of
                                                                                           i
        §1951(b)(1) is so ambiguous.      Such           ffense from being consi~ered a
                                                                                    .I
        "crime of violence", due to the amblguty in the offenses defiinition.


                                         CONCLU :ION                                 'I
                                                                                             !

            WHEREFORE, Petitioner prays                   based on the forgoing   ,I \th~ t
        reconsideration is granted.



                                                                                       .       \
                                                                         ~~fJ')'f;     t ~d ,


                                                             P ta co A gulo-Aguirre
                                                             Reg. No. 26954-077 '.
                                                             Federal Correctionali Complex
                                                             P.O. Box 1032/Med ;\
                                                             Coleman, FL 33521-10~2


                                             -~-
       Case 7:16-cv-04523-CM Documend10
                                     1,
                                        Filed 12/30/19 Page 6 of 7
                                      I
                                      '·




                        CERTIFICATE            F SERVICE
                                                                     • I


    I HEREBY CERTIFY, that a true                correct copy of the ftregoing
motion has been sent on this day o I December,~ 2019, via[ United
                                           i

States Postal Service to the party ~isted below:
                                       ,I

                                           l



Denielle M. Kudla, AUSA
The Silvio J. Mollo Building
1st. Andrew's Plaza
New York, New York 10007                                             i   I
                                                                         !




                                   -6-;
                                        -- --- --- --- ---                                               --- --- --- ------                                                                                                     - - - - - --- - - - -




                                                                           ------ --- --- ------ -------




     -  f'-.



        Q.)
            0


        Ol
        C'Cl
     CL

                Plutarco Angulo-Aguirre
                Federal Correctional Complex-
                P.O. Box 1032
                Coleman, Florida 33521




•
     .....
      C
     Q.)

==E-~-
  ::J
       11111111111111
     (.)
     0                                                                                                                                            i~:   C,   •   ••,         '   ,h,,
    0                                                                                                                   j 1..l~,;:;               _,--: :,::, .:.:           ~   ,.j

                                                                           ,~ ~ ffP<J 'iJi,,•tl ;:, ~.,.. ~:.,:7 . . ,,,
                                                                                           ~-i.,                                          ·3·t ···u •.,,.,,                               FOREVER/ USA   -~fREVE,R / USA
    ~
    (.)
    (Y)
    N
    Lt)
    'tj"
        I
                7014 3490   • DO •
                   Pro 5~ --Li~ke.
                                     5534 ~205
                                           - '"I    c;              ..
                                                                    . '(
                                                                           l         f.ir;\ v·•

                                                                            S.-,1"--":/iJ
                                                                             >:,.,. .     ~
                                                                                            ..\
                                                                                 "':;JJ ~_.,;,;:.,,Iv·
                                                                                                   \~ !~
                                                                                                           ~-~1~ b"4. p·•·
                                                                                                           'i"~fJf:f.
                                                                                                         &;-..'.?.l '


                                                                                         l"'u{-~,\~-·-'tt\.i
                                                                                                       -~;.:·>y,_,
                                                                                                             . ·-
                                                                                                                       ..
                                                                                                                         m13          .
                                                                                                                                              .         ...,,.~.

                                                                                                                                                                       'l•
                                                                                                                                                                                 ~ ~ ~v


                                                                                                                                                                                 ~
                                                                                                                                                                                                          .    ~. -  ... :! ✓




    0
     >                                                                                 : ·•         . t1
    (.)
    {O
        I
                            KIi                    .:~-?:.;,.
                                                                             -
                                                                     i 0097-133•:)99 .
                                                                                                   • d:iz,
                                                                                                                               ,,          11f,Htl 1 pp1J,1l1i1iu}tuj1.jillJfhdJJJll,1,Jlh••-1i'•iHfll
                                                         ·---·,.(
    .--1
    t--
    (l)
    en
    C'Cl
.. :th
